Case 2:18-cv-00546-JRG Document 59-15 Filed 09/12/19 Page 1 of 3 PageID #: 3281




                     EXHIBIT 10
     Case 2:18-cv-00546-JRG Document 59-15 Filed 09/12/19 Page 2 of 3 PageID #: 3282




                                                Robert E. Novak
                               Northern California ◊ 408-910-9134 ◊ sailnfool@gmail.com

                          Storage Architect, Enterprise Storage Expert, Speaker & Author
         Results-oriented professional with a strong product and innovation track record. Holder of 34 US Patents
        Expertise spans software architecture, writing software in C & Bash, networking infrastructure,hardware server
                         design and manufacturing, including purchasing and ISO-9000 certification


                                   ENGINEERING AND INNOVATION EXPERTISE
            Co-Architect for Object Storage ◆ Managed Hardware & Software engineering for Set Top Boxes ◆
          Managed IP program that distilled 3000 ideas into 150 patent applications that received 120+ patents ◆
                              Built Hardware & Software engineering teams from scratch

                                 BROAD DIGITAL TECHNOLOGY EXPERTISE

      Software Defined Storage, Datacenter, Networking ◊ Open Source Software ◊ Cloud Computing AWS, S3
     Ceph & OpenStack ◊ Storage hardware (SAS/SATA, SMR, Key/Value, FLASH/SSD ◊ Big Data ◊ Object
     Storage ◊ Server Architecture for Storage, Networking & High Frequency Trading ◊ Low Level CPU design
        with FPGAs ◊ GPU Servers ◊ Backup/Archive/DR ◊ Enterprise Software ◊ Data Management ◊
               Security/Encryption Management ◊ Grid Software for financial applications ◊ RDBMS

                                PROVEN TRACK RECORD OF PERFORMANCE
    ♦   Co-Architect of Object Storage (NexentaEdge).
    ♦   Server architect for storage, networking, compute and high frequency servers.
    ♦   Created & implemented ISO-9001:2000 certification for a manufacturing operation.
    ♦   Managed $2 Billion in product revenue
    ♦   Created and introduced the most successful workstation in Sun’s history
    ♦   Wrote a monograph – “Software Defined Datacenter for Dummies 1” (A Wiley Publication)
    ♦   Successful international ACM lecturer and author at numerous trade shows with videos on YouTube
                                          PROFESSIONAL CHRONOLOGY

Distinguished Technologist, Hyperscale Architect, Hewlett-Packard Enterprise, Palo Alto, CA 1/2015
to 7/2015
  Hyperscale account growth
     ♦ Drove new solutions to increase sales with Apple, Microsoft, Workday and Salesforce
     ♦ Created a new Object Policy to facilitate object application interoperation for Scality, Cleversafe, et al

Nexenta Systems, Director of Systems Architecture, Santa Clara, CA 4/2012 – 1/2015, Enterprise Class
Software Storage Start-up based on Software-Defined Storage (SDS)
 ♦ Co-Architect of NexentaEdge, a share-nothing scale-out storage architecture, now being resold by Canonical
 ♦ Product has multiple patents awarded (26) and pending, co-author on 12 awarded patents
 ♦ By showing the safety of ZFS to Wall Street CIOs, drove increased sales




1
    https://nexenta.com/SDDCForDummies
 Case 2:18-cv-00546-JRG Document 59-15 Filed 09/12/19 Page 3 of 3 PageID #: 3283
                                                                                                        Robert E. Novak
                                                                                                          Page 2 of 2

Supermicro, Inc. Director of Enterprise Servers, San Jose CA 6/2007 – 4/2012
♦ Designed new, custom servers for Fortune 500 clients
♦ Designed and deployed High Frequency Trading Servers with overclocked CPUs, high speed memory and low
  latency NICs.
♦ Created and drove product definition to create higher density (weight & power) racks for enterprises.
♦ Created and drove product definition for Enterprise management of servers with IPMI software


Quantum3D, Inc, Vice-President of Product Marketing, San Jose, CA 10/2005 – 6/2006, Flight Simulators
for every fast jet in the US inventory
♦ Flight Simulators for Apache Helicopter, F-18, F-22 and F-35
♦ Fanless computers for use in Bradley Fighting Vehicle and man-worn simulation/training


GarrettCom, Inc., Member, Board of Directors, Fremont, CA 3/1993 – 10/2006 Rugged Ethernet and
contract manufacturing
♦ Company was sold to Belden. Managed growth from $3 million to over $24 million


GarrettCom, Inc., General Manager, Fremont, CA 1/2002-10/2005 New Product Nursery Contract
Manufacturing
♦ Created separate division with its own purchasing, operations, manufacturing and shipping
♦ Created ISO 9001:2000 program certified on first pass
♦ Grew business from $1 million to $6.1 million


Digeo, Inc., Vice-President of Technology, Kirkland, WA 1/2000 – 11/2001 Set Top Boxes for Cable TV
♦ Hired and managed engineering team (hardware and software)
♦ Created Set Top Box reference designs for cable companies
♦ Built a patent program that distilled 3000 ideas into 150 patent application, 120+ patents awarded


Sun Microsystems, Director of Marketing, E-Commerce for iPlanet, Menlo Park, CA 12/1998 – 1/2000
♦ Created the business plan for the E-Commerce team as part of the Sun/AOL/Netscape business
♦ International evangelist for E-Commerce


Sun Microsystems, Group Manager, Power Desktop Workstations, Menlo Park, CA 11/1992 – 12/1998
♦ Managed 12 Product Managers
♦ Generated $2 billion in Workstation revenue
♦ Most successful workstation launch in Sun’s history
♦ Wrote strategic business plan for SunSoft

                                         EDUCATION AND TRAINING

Graduate Work: University of Illinois, Chicago, IL campus (UICC).
BS – Computer Science, Minors – Linguistics and Secondary Education: University of Illinois, Urbana, IL (UIUC).
                                               TECHNICAL EXPERTISE

Linux/Unix Expert, Ubuntu, Raspbian, C, Perl, Bash, Make, Javascript, Git, Github, Object Storage. CI/CD, AWS S3, REST,
Twelve Factor App Methodology, Cryptography, Blake2, IoT, Raspberry PI, MS-Windows, MS-Office, Software Defined
Object Storage, Manufacturing, Purchasing, ISO-90001, Project Management, https://github.com/sailnfool
                                                      INTERESTS

Personal - Avid sailor, writing software, shortwave radio
                                                    PUBLICATIONS

Numerous Publications – Please see http://www.linkedin.com/in/sailnfool for a complete list

U.S. Patents – 34 patents - 32 Utility Patents and 2 Design Patents – Please see http://tinyurl.com/sailnfool34 for a list
